HELD BY
THE COURT
(INGERSOLL, District Judge): That the contract was to de*1183liver the freight at Rio, and the value of the • articles at the port of delivery is the proper rule of damages. Exception overruled.
[NOTE. The claimant^ then appealed to the ■circuit court where the decree was affirmed in an opinion by Mr. Justice Nelson. Case No. 5,814. A further appeal to the supreme court was then taken by the claimants, and the decree of the circuit court affirmed in an opinion by Mr. Justice Campbell, who held that the measure of damages adopted was correct. 22 How. (63 U. S.) 491.]